Citation Nr: 0609927	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied service 
connection for hypertension.  The veteran filed a notice of 
disagreement in October 2002.  The RO issued a statement of 
the case in November 2002 and received the veteran's 
substantive appeal later that month.

In August 2004, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review.  


FINDING OF FACT

Competent clinical evidence of record does not establish that 
hypertension was manifested to a compensable degree within a 
year of service discharge, or that it is etiologically 
related to service or to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, nor is 
it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5013A, 5107
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
September 2004.  In particular, the September 2004 letter 
informed the veteran that to substantiate his claim for 
service connection for hypertension, to include as secondary 
to service-connected disabilities, he must demonstrate that 
he has a current diagnosis of hypertension that is related to 
service or has been caused or aggravated by a service-
connected disability.  The veteran was instructed to submit 
or identify evidence relevant to his claim, to include a 
statement from a doctor, private or VA.  The letter advised 
the veteran that VA must make reasonable efforts to assist 
him in getting evidence, including service medical records, 
VA out-patient treatment records and examination reports, or 
relevant records held by any government agencies.  The 
veteran was told that it was his responsibility to submit all 
records not in the possession of a Federal agency, which 
includes records in his possession.  In addition, a November 
2002 statement of the case and September and November 2005 
supplemental statement of the cases informed the veteran of 
the laws and regulations pertaining to his claim for service 
connection for hypertension, to include as secondary to 
service-connected disabilities.  Thus, the discussion contain 
in the September 2004 letter, as well as the substance of 
information provided in the statement and supplemental 
statement of the cases, collectively furnished the veteran 
notice of the types of evidence he still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and in effect requested that the veteran provide VA with or 
identify any additional sources of evidence that he possessed 
or knew of that could help to substantiate his claim for 
service connection for hypertension, to include as secondary 
to service-connected disabilities. 

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the September 2004 notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim in February 2002, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Regarding VA's duty to assist and the veteran's claim for 
service connection for hypertension, to include as secondary 
to service-connected disabilities, service medical records, 
post-service VA clinical treatment and examination reports, 
and statements of the veteran have been associated with the 
claims file.  In addition, in August 2004, the Board remanded 
the veteran's claim to the RO for additional development, to 
include scheduling the veteran for a VA examination to 
determine the etiology of any currently present hypertension 
to include whether or not it was caused or aggravated by any 
service-connected disability.  The requested VA examinations 
were performed in December 2004 and October 2005.  The 
appellant has not reported that any other pertinent evidence 
might be available.  Accordingly, under these particular 
circumstances, the Board finds that VA did not have a duty to 
assist in this regard that remains unmet with respect to the 
disability on appeal.

II.  General Service Connection Laws and Regulations 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Even if there is no record of hypertension service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2005).

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Service 
connection under § 3.310(a) is also warranted for additional 
disability due to aggravation of a non service-connected 
disability by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

III.  Factual Background

The veteran initially contended that service connection for 
hypertension was warranted on either a direct basis or as 
secondary to his service-connected bilateral varicose veins.  
Later, in November 2002, he maintained that his hypertension 
was the result of medications that he took for his service-
connected major depressive disorder. 

Service medical records reflect that in mid-July 1976 and in 
March and December 1978, the veteran's blood pressure was 
110/76, 140/102 and 130/70, respectively.  When examined for 
service separation in September 1979, the veteran's blood 
pressure was 128/80.  The veteran reported that he had had 
high blood pressure since the beginning of service.  

Post-service VA clinical treatment and examination reports, 
dated from August 1990 to October 2005, reflect that the 
first clinical evidence of hypertension was in August 2000, 
decades after service discharge in September 1979 (see VA 
outpatient report, dated in August 2000).  Pursuant to the 
Board's August 2004 remand, the veteran was examined by VA 
for his hypertension in December 2004.  A review of that 
report reflects that the examiner had reviewed the veteran's 
claims file prior to the examination, to include the service 
medical records.  After a physical evaluation of the veteran, 
the VA examiner entered a diagnosis of hypertension with one 
elevated reading during military service with no further 
treatment.  It was the examiner's opinion that it was less 
likely than not that the appellant's hypertension was 
service-related since he only began treatment four years 
previously.  

When examined by VA in October 2005, the VA examiner 
indicated that he had reviewed the claims file.  The veteran 
reported that he had been diagnosed as having hypertension 
four to five years previously and that it had been aggravated 
by medications that he took for his depression.  After a 
physical evaluation of the veteran, the VA examiner entered a 
diagnosis of hypertension, currently uncontrolled on current 
regimen.  The examiner opined that it was less likely than 
not that the veteran's hypertension was secondary to his 
service-connected major depressive disorder or bilateral 
varicose veins.  

IV.  Analysis

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the veteran's hypertension is 
etiologically related to service, or secondary to his 
service-connected major depressive disorder or bilateral 
varicose veins.  In reaching the foregoing conclusion, the 
Board notes that there was only one elevated blood pressure 
reading during service, and that the veteran did not seek any 
additional treatment.  With regards to direct service 
connection, in December 2004, a VA physician opined, after an 
entire review of the claims file and a physical evaluation of 
the appellant, that it was less likely than not that his 
hypertension was service-related since he only began 
treatment four years previously.  To that end, the first 
clinical evidence of any diagnosed hypertension was in August 
2000 (see VA outpatient report, dated in August 2000).  Thus, 
hypertension was not manifested to a compensable degree 
within a year of service discharge in September 1979.  
Therefore, service connection for hypertension on both a 
direct and presumptive basis is not warranted.  38 C.F.R. 
§§ 3.303, 3.307. 3.309.  

With respect to the evidence regarding service connection for 
hypertension as secondary to service-connected major 
depressive disorder and bilateral varicose veins, a VA 
physician opined in October 2005, after an entire review of 
the claims file and a physical evaluation of the veteran, 
that it was less likely than not that his hypertension was 
secondary to his service-connected major depressive disorder 
or bilateral varicose veins.  Thus, in light of the foregoing 
opinion, and in the absence of any opinion to the contrary, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for hypertension as 
secondary to service-connected disabilities.  38 C.F.R. 
§ 3.310.  

The Board acknowledges the statements submitted by the 
veteran with respect to the etiology of his hypertension.  
However, being a lay person, he is not competent to opine as 
to matters which require medical expertise.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492 (1992); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 


ORDER

Service connection for hypertension, to include as secondary 
to service-connected disabilities is denied. 


____________________________________________
DEBOARAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


